Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

  ELVIN DOWLING and
  PEOPLE FOR ELVIN DOWLING,

        Plaintiffs,

  v.                                                    CASE NO. 9:21-cv-80796-AMC

  RONALD DION DESANTIS, in his
  official capacity as Governor of the State
  of Florida,

        Defendant.
  _______________________________________/

          DEFENDANT GOVERNOR DESANTIS’ MOTION TO DISMISS
             PLAINTIFFS’ FIRST AMENDED COMPLAINT AND
                INCORPORATED MEMORANDUM OF LAW

        At issue in this case is whether Governor DeSantis must schedule a special

  election to fill a vacancy in the U.S. House of Representatives within 153 days of the

  date of vacancy. Yes, Plaintiffs actually contend the Governor must fill the vacancy

  within specifically “153 days” and they base such argument not on any text of law but

  instead on the precedent of a prior vacancy. And thus, Plaintiffs claim the Governor’s

  recently declared special primary election to occur 210 days after the date of the

  congressional vacancy and special general election to occur 280 days after the vacancy

  are unlawful. Under the Governor’s ordered schedule, what would have been a 21-

  month vacancy will be filled for almost an entire year.

        The Court should dismiss Plaintiffs’ suit against the Governor under Federal

  Rules of Civil Procedure 12(b)(1) and (6) for four independent reasons: (1) their state



                                               1
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 2 of 21




  law and state constitutional claims are barred by the Eleventh Amendment; (2) they

  lack standing to bring this challenge; (3) they are asking this Court to decide a

  nonjusticiable question; and (4) they have failed to state a claim upon which relief

  can be granted.

                                    BACKGROUND

        On April 6, 2021, 15-term Representative Alcee Lamar Hastings passed away

  after battling cancer for over two years. Over the course of his career as a

  Congressman, he served Florida’s 23rd and 20th Congressional Districts. The 20th

  District, which he was serving at the time of his death, includes parts of West Palm

  Beach and Fort Lauderdale.

        Representative Hastings was last elected to the U.S. House of Representatives

  on November 3, 2020. His term began on January 3, 2021, and runs until January 3,

  2023. His death on April 6, 2021, created a vacancy that, unless filled, will last from

  that date until January 3, 2023—almost 21 months.1

        By Executive Order issued May 6, 2021, the Governor set dates for the special

  primary election and the special general election to fill the vacancy created by

  Representative Hastings’ death. Exec. Order No. 21-103. The special primary election

  will be held on November 2, 2021, and the special general election will be held on




        1 The primary and general elections for the next term that begins on January
  3, 2023, are currently scheduled to take place on August 23 and November 8, 2022.
  See §§ 100.031, 100.061, Fla. Stat.; https://dos.myflorida.com/elections/for-
  voters/election-dates/.
                                            2
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 3 of 21




  January 11, 2022. Id. It is anticipated that the winner of the January 11th special

  election will fill the vacancy for almost 12 months.

        In their First Amended Complaint, Plaintiffs argue that this timeline is not

  quick enough. See generally ECF No. 7. They specifically argue that it violates their

  First, Fourteenth, and Fifteenth Amendment rights, their Equal Protection rights

  under 42 U.S.C. § 1981, and their rights under Florida law. E.g., ECF No. 7, at 1-2,

  17. To remedy these perceived injuries, they ask for: (a) a judgment declaring that

  the Governor’s discretion to schedule a special election is limited and that the

  timeline scheduled by him violates the constitutions and laws of the United States

  and the State of Florida; (b) an injunction barring the Governor from “enforcing” the

  timeline, “invalidating” the timeline, and “mandating” he set a new schedule that

  “does not exceed 153 days between the dates of vacancy and special election”; and (c)

  miscellaneous relief. ECF No. 7, at 17. In other words, they desire an order forcing

  the Governor to reschedule the special general election for some time on or before

  September 6, 2021—approximately four months earlier than it is currently

  scheduled.

                                  LEGAL STANDARDS

        A court must grant a motion to dismiss brought under Federal Rule of Civil

  Procedure 12(b)(1) if it lacks subject-matter jurisdiction to hear a claim. Stalley ex rel.

  United States v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir.

  2008). Standing is jurisdictional and is therefore properly attacked through a motion

  to dismiss pursuant to Rule 12(b)(1). Id. A court is also without subject-matter



                                              3
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 4 of 21




  jurisdiction to resolve disputes that present “political questions” that “defy resolution

  by any judicially manageable standards” or that are “definitively entrusted to other

  branches of the government.” Carmichael v. Kellogg, Brown & Root Servs. Inc., 572

  F.3d 1271, 1296 (11th Cir. 2009).

        A complaint must likewise be dismissed pursuant to Rule 12(b)(6) unless well-

  pleaded facts or reasonable inferences from those well-pleaded facts provide grounds

  for relief. McGinley v. Houston, 361 F.3d 1328, 1330 (11th Cir. 2004). Though a

  complaint need not contain “detailed factual allegations,” it must contain “more than

  an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009).

                                       ARGUMENT

  I.    Plaintiffs’ State Law and State Constitutional Claims are Barred by
        the Eleventh Amendment.

        “The Eleventh Amendment to the Constitution bars federal courts from

  entertaining suits against states.” Abusaid v. Hillsborough Cty. Bd. of Cty. Comm’rs,

  405 F.3d 1298, 1302 (11th Cir. 2005). Although Ex parte Young provides an “exception

  to this rule for suits against state officers . . . to end continuing violations of federal

  law,” Fla. Ass’n of Rehab. Facilities, Inc. v. State of Fla. Dep’t of Health & Rehab.

  Servs., 225 F.3d 1208, 1219 (11th Cir. 2000) (emphasis added), the Supreme Court

  has disallowed causes of action contending that “a state official has violated state

  law,” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984). The

  Pennhurst exception exists because “[a] federal court’s grant of relief against state




                                              4
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 5 of 21




  officials on the basis of state law . . . conflicts directly with the principles of federalism

  that underlie the Eleventh Amendment.” Pennhurst, 465 U.S. at 106.

         A substantial portion of Plaintiffs’ First Amended Complaint claims that the

  Governor has violated various provisions of the Florida Constitution and Florida

  Statutes. E.g., ECF No. 7, at ¶¶ 5, 15, 34-38, 43, 49, 51, 54, 56-57, 64; see also ECF

  No. 7, at 17. In other words, Plaintiffs’ suit requests that “a federal court instruct[]”

  a “state official[] on how to conform [his] conduct to state law,” which is a request the

  Supreme Court has characterized as a “great[] intrusion on state sovereignty.”

  Pennhurst, 465 U.S. at 106. Such a request is barred by the Eleventh Amendment.

  See id. at 121 (“[A] claim that state officials violated state law in carrying out their

  official responsibilities is a claim against the State that is protected by the Eleventh

  Amendment.”). Because “neither pendent jurisdiction nor any other basis of

  jurisdiction may override the Eleventh Amendment,” id., Plaintiffs’ state law and

  state constitutional claims must be dismissed.

  II.    Plaintiffs Lack Standing.

         The judicial branch is restrained by Article III of the U.S. Constitution to

  deciding only “Cases” and “Controversies.” Lujan v. Defs. of Wildlife, 504 U.S. 555,

  559-60 (1992) (quoting U.S. Const. art. III, § 2, cl. 1). To ensure that courts only hear

  those matters authorized by the U.S. Constitution, the Supreme Court has developed

  the doctrine of standing. Id. at 560. To establish standing to bring a case, the plaintiff

  must establish (1) an injury in fact that is (2) fairly traceable to the actions of the

  defendant and (3) likely to be redressed by a favorable decision of the court. Id. at



                                                5
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 6 of 21




  560-61. An injury in fact is “an invasion of a legally protected interest which is (a)

  concrete and particularized, and (b) actual or imminent, not conjectural or

  hypothetical.” Id. at 560 (cleaned up). To be fairly traceable to the challenged act of

  the defendant, the alleged injury must be caused by the challenged act of the

  defendant and not be “th[e] result [of] the independent action of some third party not

  before the court.” Id. To establish redressability, the plaintiff has the burden of

  establishing that it is “ ‘likely,’ as opposed to merely ‘speculative,’ that the injury will

  be ‘redressed by a favorable decision.’ ” Id. at 561 (quoting Simon v. E. Ky. Welfare

  Rights Org., 426 U.S. 26, 38, 43 (1976)).

         Plaintiffs have alleged that they have sustained injuries due to violations of

  their federal rights under the First, Fourteenth, and Fifteenth Amendments, as well

  as violations of their equal protection rights under 42 U.S.C. § 1981, pursuant to 42

  U.S.C. § 1983. But Plaintiffs essentially stop there. They ring these constitutional

  bells by invoking the titles of the Amendments, the right of Equal Protection, and the

  statute by which those rights are enforced, but they fail to state with requisite

  particularity the concrete injury they have sustained, how it was caused by the

  Governor fulfilling his duty to schedule a special election, or how the Court is

  authorized to redress their perceived injuries.

         As to their injury in fact, Plaintiffs state they currently lack representation in

  the U.S. House of Representatives, but that is a neutral statement of fact, not an

  invasion of any legally protected interest. It simply does not follow that a temporary

  vacancy in the House pending a special election that has already been set into motion



                                               6
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 7 of 21




  is an invasion of a legal interest. Plaintiffs seem to be arguing that they have some

  legally protected interest in being without representation in the House for only some

  maximum number of days, which they have arbitrarily identified as 153 based on the

  circular argument that 153 days is the longest such a vacancy has remained in

  Florida prior to this point. But they don’t point to any concrete source of this very

  specific right. The best they can do is cite to a number of broad constitutional and

  statutory provisions and ask the Court to squint hard through the lens of “in pari

  materia” and wait for the legally protected interest to appear. See ECF No. 7, at 8-9,

  12-13 (citing U.S. Const. art. I, § 2, cl. 1 (House Composition Clause); U.S. Const. art.

  I, § 2, cl. 4 (House Vacancy Clause); 2 U.S.C. § 8 (House Vacancy Statute); art. I, § 1,

  Fla. Const. (Political Power Clause); art. IV, § 1(a), Fla. Const. (Take Care Clause); §

  100.101, Fla. Stat. (Special Elections and Special Primary Elections Statute); §

  100.111, Fla. Stat. (Filling Vacancy Statute)). But these constitutional and statutory

  provisions, read independently or together, will be searched in vain for any textual

  requirement that the Governor schedule an election to fill a vacancy in the House

  within specifically 153 days of the date of vacancy.

        At its core, Plaintiffs’ argument fundamentally relies on a misinterpretation of

  Florida law. Section 100.111(2), Florida Statutes, generally provides that “[t]he dates

  fixed [by the Governor for a special primary election and a special general election]

  shall provide a minimum of 2 weeks between each election.” However, the statute

  allows for a waiver of the two-week minimum under certain circumstances:

        In the event a vacancy occurs in the office of state senator or member of
        the House of Representatives when the Legislature is in regular

                                             7
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 8 of 21




        legislative session, the minimum times prescribed by this subsection
        may be waived upon concurrence of the Governor, the Speaker of the
        House of Representatives, and the President of the Senate.

  § 100.111(2), Fla. Stat. Plaintiffs erroneously argue that this waiver applies to

  vacancies in the U.S. House of Representatives when the House is in regular session

  and mandates that the Governor must swiftly schedule the election to fill a vacancy

  in the House within 153 days; however, the waiver provision cannot be reasonably

  read that way. At the outset, the waiver provision has no application to a vacancy in

  the U.S. House of Representatives. The statute makes plain that the term “state”

  modifies both “senator” and “member of the House of Representatives.” See Antonin

  Scalia & Bryan A. Garner, Reading Law: Interpretation of Legal Texts 147 (2012)

  (Series-Qualifier Canon). As such, the waiver provision can only be applied to a

  vacancy in the Florida Senate or Florida House. This conclusion is textually

  buttressed by the fact that the phrase “office of state senator or member of the House

  of Representatives” is followed directly by the phrase “when the Legislature is in

  regular legislative session.” The term “Legislature” necessarily refers to the Florida

  Legislature and not the U.S. Congress, as only two sentences later the statute

  distinguishes between a “session of the Legislature” and a “session of Congress.”

  Doubly solidifying this point, the very same sentence distinguishes between “any

  district in the state Senate or House of Representatives” and “any congressional

  district.” Regardless, the statute plainly provides that the two-week minimum “may”

  be waived by the Governor, not that it “shall” be. See Scalia & Garner, Reading Law

  at 112 (“Mandatory words impose a duty; permissive words grant discretion.”). And



                                            8
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 9 of 21




  any such waiver is clearly conditioned “upon concurrence” of the Governor, the House

  Speaker, and the Senate President, not the Governor alone. Thus, Plaintiffs have

  failed to establish a legally protected interest to have a special election held within

  153 days of when a vacancy arises in the U.S. House of Representatives.

        Plaintiffs next claim they are being prevented from voting for and being

  equally represented in the U.S. House of Representatives.2 Not so. By scheduling the

  special elections, the Governor has given Plaintiffs an opportunity to vote, twice, for

  their next Congressional Representative. Specifically, Plaintiff Dowling will

  presumably be able to vote on November 2nd in the special primary election and on

  January 11th in the special general election. A claim that the Governor has delayed

  Plaintiffs from voting also fails as a matter of law. To establish some delay in

  exercising their right to vote, Plaintiffs would have to establish that they have a right

  to vote on a date of their choosing—within 153 days of the vacancy in this case. But

  as discussed above, Plaintiffs have failed to identify a legal right to vote to fill a

  vacancy in the U.S. House of Representatives at a date of their own choosing. In fact,

  as will be discussed in greater depth below, the constitutions and laws of the United

  States and the State of Florida give the Governor the discretion to determine the date

  for holding such an election, not Plaintiffs. Therefore, Plaintiffs’ claims based on their

  right to vote and entitlement to equal representation in Congress fail because they

  have not stated any injury in fact.




        2 It should be noted that only one of the two Plaintiffs is a natural person that
  can legally vote.
                                              9
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 10 of 21




         Plaintiffs also claim the Governor retaliated against them for exercising their

   free speech rights under the First Amendment to file this lawsuit. To state an injury

   for retaliation under the First Amendment, a plaintiff must establish: (1) that his

   speech was constitutionally protected; (2) that he suffered an adverse action that

   would deter a person of ordinary firmness from engaging in that speech; and (3) that

   there is a causal connection between the protected speech and the retaliatory action.

   Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). Plaintiffs fail to plead

   sufficient facts to satisfy the second and third elements. Their Amended Complaint

   asks the Court to require the Governor to set a schedule that does not exceed 153

   days between the dates of vacancy and special election. However, their initial

   Complaint merely requested that the Court require the Governor to call a special

   election, so it is difficult to see how the Governor exercising his constitutional and

   statutory duty to schedule a special election to fill the vacancy in the 20th

   Congressional District caused them to suffer any adverse action that would deter an

   ordinary person from exercising his or her First Amendment rights. Additionally,

   Plaintiffs have failed to allege facts sufficient to show a causal connection between

   the action the Governor took and the exercise of their free speech rights. For these

   reasons, Plaintiffs’ First Amended Complaint fails to allege a legally cognizable injury

   in fact, and it must be dismissed.

         Second, Plaintiffs have not shown that any of their alleged injuries are fairly

   traceable to the Governor’s actions. In fact, the Governor’s actions are set to remedy

   Plaintiffs’ alleged injuries, not cause them. Before the Governor set the date for the



                                             10
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 11 of 21




   special election, Plaintiffs would have had to wait until August 23 and November 8,

   2022—the next regularly scheduled primary and general elections—to vote for

   representation in the 20th Congressional District, and they would have had to wait

   until January 3, 2023—the first day of the 118th Congress—to be represented in the

   U.S. House of Representatives. The Governor’s actions have moved both of these

   timetables forward, giving Plaintiffs the ability to vote for representation and be

   represented sooner than they otherwise would have. Moreover, as to their free speech

   rights, Plaintiffs are free to speak about any issues relating to the 20th Congressional

   District now just as they were able to before the special elections were scheduled.

   Their First Amendment rights are unaffected. Thus, to the degree that any of

   Plaintiffs’ alleged injuries constitute injuries in fact, they are not fairly traceable to

   the Governor’s actions.

         Finally, Plaintiffs’ alleged injuries are also not redressable by the Court. The

   plain text of the U.S. Constitution, the U.S. Code, the Florida Constitution, and the

   Florida Statutes clearly and unambiguously give the Governor discretion to decide

   the timing of the special election to fill the vacancy in the 20th Congressional District.

         Article I, section 2, clause 4 of the U.S. Constitution—the House Vacancy

   Clause—provides in full: “When vacancies happen in the Representation from any

   State, the Executive Authority thereof shall issue Writs of Election to fill such

   Vacancies.” The House Vacancy Clause provides the Governor with discretion to

   decide when to set a vacancy election because it “does not specify the amount of time

   that may permissibly elapse between the happening of a vacancy and the vacancy



                                              11
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 12 of 21




   election.” Tedards v. Ducey, 951 F.3d 1041, 1054 (9th Cir.), cert. denied, 141 S. Ct.

   952 (2020). However, its text is not boundless; it necessarily cabins the Governor’s

   discretion by requiring the vacancy election to be scheduled to occur prior to the

   beginning of the next term of office for the U.S. House of Representatives so that the

   “vacanc[y]” shall actually be “fill[ed].” See U.S. Const. art. I, § 2, cl. 4; see also Tedards,

   951 F.3d at 1054 (“Given the two-year term of a Representative, . . . we can deduce

   that any vacancy election must occur within a timeframe shorter than two years, and

   generally earlier than the next congressional election.”). But see ACLU v. Taft, 385

   F.3d 641, 649 (6th Cir. 2004) (acknowledging the Governor may be excused from

   issuing the writ required by the House Vacancy Clause if “the time remaining in the

   congressional term is truly de minimis”); Jackson v. Ogilvie, 426 F.2d 1333, 1336 (7th

   Cir. 1970) (same).

          Article I, section 4, clause 1 of the U.S. Constitution—the Elections Clause—

   broadly states that “[t]he Times, Places and Manner of holding Elections for Senators

   and Representatives, shall be prescribed in each State by the Legislature thereof; but

   the Congress may at any time by Law make or alter such Regulations.” Congress has

   expressly declined to preempt the authority of state legislatures to determine the

   timing of special elections for vacancies in the U.S. House of Representatives, except

   for “extraordinary circumstances” not present here. 2 U.S.C. § 8(a), (b)(1)-(2), (4)(A);

   see id. § 8(b) (providing time limits for special elections when the Speaker of the House

   announces there are more than 100 vacancies).




                                                 12
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 13 of 21




          Article IV, section 1(a) of the Florida Constitution provides that “[t]he supreme

   executive power shall be vested in [the] governor” and that “[t]he governor shall take

   care that the laws be faithfully executed.” The Florida Constitution is silent on the

   matter of filling a vacancy in the U.S. House of Representatives.

          Article III, section 1 of the Florida Constitution vests “[t]he legislative power”

   of the State in the Legislature. The state statute implementing the House Vacancy

   Clause and the Elections Clause provides no maximum time limit for the Governor

   to schedule a special election for a vacancy in the U.S. House of Representatives. See

   § 100.111, Fla. Stat. To the contrary, it gives the Governor discretion to set the date

   for the special election after consulting with Florida’s Secretary of State and

   considering factors such as any upcoming elections in the jurisdiction where the

   special election will be held. § 100.111(2), Fla. Stat.; see also § 100.141(1), Fla. Stat.3

          Courts have suggested that the outer limit of the Governor’s discretion would

   be where the time remaining in the two-year term of a Representative is “de minimis.”

   See, e.g., Taft, 385 F.3d at 648-49 (holding that time of possible service in the House

   from November 5, 2002, to January 3, 2003, “cannot be considered de minimis”);

   Jackson, 426 F.2d at 1337 (“We are not prepared to say as a matter of law that

   representation from the time the results of the November 3 election will be

   determined to January 3, 1971, is de minimis.”). It appears that none have ever




          3 Florida law cabins the Governor’s discretion in some respects, ensuring “a
   minimum of 2 weeks between” the special primary election and the special general
   election, and requiring the dates of both elections be fixed on “specific days certain.”
   § 100.111(2), Fla. Stat.
                                               13
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 14 of 21




   pronounced a time constraint that would require a special election earlier than the

   next general election, see Tedards, 951 F.3d at 1054 n.21, which is to be expected

   given the plain and unambiguous text of the House Vacancy and Election Clauses,

   read together, do not give the judiciary the authority to impose such a requirement.

   Rather, the text of the Constitution gives the Governor the duty to call the election

   and the Congress and state legislature the authority to determine the permissible

   dates for the election. The Constitution gives these duties to the nonjudicial branches

   of government with no indication of a judicially manageable standard for the judiciary

   to oversee the process, save the logical limitation that an election must be scheduled

   to occur prior to the beginning of the next term of office so that the vacancy shall

   actually be filled, which will happen under the current timeline.

           Furthermore, to implement Plaintiffs’ arbitrary special election date of

   September 6, 2021—the date that falls 153 days after Representative Hastings’

   death—the Court would have to act contrary to the plain language of 2 U.S.C. § 8(a)

   and section 100.111(2), Florida Statutes. Plaintiffs have not challenged the validity

   of those provisions, which collectively give the authority to set the date of this election

   to the Governor, not the federal judiciary, so this Court must presume they are

   constitutional and valid. See Panama City Med. Diagnostic Ltd. v. Williams, 13 F.3d

   1541, 1545 (11th Cir. 1994). Thus, the Court cannot grant Plaintiffs’ desired remedy

   without violating the plain and unambiguous meaning of constitutional and statutory

   text.




                                               14
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 15 of 21




         In any event, at this point a September 6 special election date appears to be

   improbable—if not impossible—due to the various statutory deadlines for elections

   in the Florida Statutes. After the Governor schedules a special primary election and

   special general election, several things must happen before the elections can take

   place. First, the Department of State must set the dates for qualifying, including by

   the petition method. § 100.111(2)(a), (c), Fla. Stat. In setting these dates, the

   Department is “governed by . . . practical time limitations,” which include the fact

   that if a candidate wishes to qualify by petition, he or she must obtain signatures

   from 0.25% of the registered voters in that district, and the Supervisors of Elections

   must have time to verify those petitions. §§ 100.111(2)(c), 99.095(2)(a), Fla. Stat.

   Next, the Supervisors of Elections must twice advertise the elections in newspapers

   of general circulation. § 100.141(3), Fla. Stat. Both advertisements must be at least

   10 days before the beginning of the qualifying period for the special primary election.

   § 100.141(3), Fla. Stat. After the qualifying period closes, the Department must

   certify the qualified candidates, § 99.061(6), Fla. Stat., and the Supervisors of

   Elections must prepare and print the ballots. Ballots for each absent uniformed

   services voter and each overseas voter that has requested a ballot must be sent out

   45 days before the election. § 101.62(4)(a), Fla. Stat.; 52 USC § 20302(a)(8). After the

   special primary, the county canvassing boards and the Canvassing Commission must

   return a result “as speed[ily] . . . as time will permit.” § 100.111(2)(e), Fla. Stat. In a

   typical election, they have 7 and 9 days, respectively. §§ 102.111(2), 102.112(2), Fla.




                                               15
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 16 of 21




   Stat. After the results for the primary are certified, the process must start over again

   with the printing of the ballots for the special general election.4

          For the foregoing reasons, the Court cannot grant Plaintiffs the relief they

   desire, and they therefore lack standing. Moreover, because Plaintiffs have failed to

   establish any of the three elements of standing, the Court should dismiss their First

   Amended Complaint under Rule 12(b)(1).

   III.   Plaintiffs Ask This Court to Decide a Nonjusticiable Question.

          Whether a federal court can or should decide a dispute is a threshold question.

   See Renne v. Geary, 501 U.S. 312, 316 (1991) (“Concerns of justiciability go to the

   power of the federal courts to entertain disputes, and to the wisdom of their doing

   so.”). Federal courts presume they “lack jurisdiction unless the contrary appears

   affirmatively from the record.” Id. (cleaned up). One question a court must ask when

   determining whether it should decide a matter is whether the dispute constitutes a

   question for another branch of government. Rucho v. Common Cause, 139 S. Ct. 2484,

   2494 (2019) (“Sometimes, . . . ‘the law is that the judicial department has no business

   entertaining the claim of unlawfulness—because the question is entrusted to one of

   the political branches or involves no judicially enforceable rights.’ ” (quoting Vieth v.

   Jubelirer, 541 U.S. 267, 277 (2004))). “The nonjusticiability of a political question is



          4 Much of the above timeline is triggered by the notice of special election issued
   by the Department of State. See § 100.141(2), Fla. Stat. Among other things, the
   notice sets qualifying dates, petition thresholds, and petition due dates. § 100.141(2),
   Fla. Stat.; see also §§ 99.061, 99.095, Fla. Stat. Importantly, candidates will rely on
   the Governor’s dates for special election in conjunction with the Department’s notice
   to start making decisions regarding resign to run, when and how to collect petitions,
   and the like. See, e.g., § 99.012, Fla. Stat.
                                              16
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 17 of 21




   primarily a function of the separation of powers.” Baker v. Carr, 369 U.S. 186, 210

   (1962). A nonjusticiable question can be recognized by, among other things, “a

   textually demonstrable constitutional commitment of the issue to a coordinate

   political department[] or a lack of judicially discoverable and manageable standards

   for resolving it.” Id. at 217.

          As discussed in greater depth above, the U.S. Constitution directs the

   Governor to issue a writ of election to fill a vacancy in the U.S. House of

   Representatives. U.S. Const. art. I, § 2, cl. 4. Congress and the state legislature are

   to determine when the special election should occur. U.S. Const. art. I, § 4, cl. 1.

   Congress has expressly allowed the state legislatures to determine the timing of these

   special elections, 2 U.S.C. § 8(a), and the Florida Legislature has given the Governor

   discretion to determine when the special election should occur, § 100.111(2), Fla. Stat.

   Thus, the U.S. Constitution has definitively left the timing of such special elections

   to the legislative and executive branches of government. See Baker, 369 U.S. at 217.

          In any event, the Court should refrain from attempting to answer the question

   before it because there is no judicially discoverable or manageable standard for

   determining when special elections for vacancies in the U.S. House of

   Representatives should be scheduled to occur, outside of the fact that they should, if

   at all possible, be scheduled to occur before the vacant term expires. See Baker, 369

   U.S. at 217. Any such judicially pronounced date, such as the Plaintiffs’ suggested

   153 days, would arbitrarily impose a date certain not required by the plain text of the

   constitutions and laws of the United States and the State of Florida. For these



                                             17
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 18 of 21




   reasons, Plaintiffs’ First Amended Complaint presents a nonjusticiable issue, and

   therefore the Court must dismiss the Complaint for failing to state a claim upon

   which relief can be granted.

         Plaintiffs may argue that the issues they have raised are justiciable under

   Jackson. That claim would be mistaken. In Jackson, the Seventh Circuit Court of

   Appeals decided that a claim against the Governor of Illinois for deciding not to hold

   a special election to fill an Illinois seat in the U.S. House of Representatives because

   the person elected would serve for less than a year was not a nonjusticiable question.

   Jackson, 426 F.2d at 1335-36; see also ACLU, 385 F.3d at 649 (acknowledging the

   California Governor may be relieved of his duty under the House Vacancy Clause to

   schedule an election for a vacant seat in the House where “the time remaining in the

   congressional term is truly de minimis”); Fox v. Patterson, 715 F. Supp. 2d 431, 442

   (W.D.N.Y. 2010) (deciding that the Governor of New York had the duty to “proclaim

   a special election” but declaring that the Governor’s discretion to decide the date of

   the election was bridled only by the date on which the next regularly scheduled

   general election for the given vacancy would have otherwise occurred). In Jackson,

   the court was asked to decide whether the House Vacancy Clause mandated that the

   Governor issue a writ of election. Jackson, 426 F.2d at 1336. That was a question of

   constitutional interpretation that fell squarely within the purview of the judiciary.

   The question presented to the Court here is very different. Here, there is no debate

   as to whether the special election must be held. In fact, the Governor has already

   scheduled it to occur on January 11, 2022—well in advance of the next general



                                             18
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 19 of 21




   election, which is scheduled for November 8, 2022. Nor is there any challenge as to

   whether the special election must be held prior to the next general election, or

   whether the nearly one year that will remain in the term is de minimis. Rather,

   Plaintiffs here are asking the court to decide when the special election must be held.

   As explained above, the authority to make that decision is vested in the legislative

   and executive branches of government, and Plaintiffs have not given the court a

   sufficient reason to answer their nonjusticiable question.

   IV.    Plaintiffs Fail to State a Claim Upon Which Relief Can Be Granted.

          “To survive a motion to dismiss, a complaint must contain sufficient factual

   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal,

   556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). The factual allegations must

   present the court with “more than a sheer possibility that a defendant has acted

   unlawfully.” Id.

          Plaintiffs have failed to meet this standard. Their First Amended Complaint

   is replete with legal conclusions and factual assertions bereft of any plausible

   connection to one another. They allege that the Governor’s actions have violated their

   Equal Protection Rights under 42 U.S.C. § 1981, as well as their First, Fourteenth,

   and Fifteenth Amendment rights, but they leave it to the Court to surmise how the

   Governor setting a date for a special election—almost ten months prior to the next

   general election and almost one year prior to the next session of Congress—somehow

   infringes on those rights. In other words, it is difficult to see how Plaintiffs’ claims,




                                                19
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 20 of 21




   given the facts as pled, are even “conceivable,” much less “plausible.” Twombly, 550

   U.S. at 570. Therefore, the Court should dismiss their Amended Complaint.

                                    CONCLUSION

         For the foregoing reasons, this Court should dismiss Plaintiffs’ First Amended

   Complaint with prejudice.

                                         Respectfully submitted this 2nd day of June,
                                         2021.

                                         RON DESANTIS
                                         GOVERNOR

                                         /s/ Joshua E. Pratt
                                         JAMES W. UTHMEIER (FBN 113156)*
                                         General Counsel
                                         JOSHUA E. PRATT (FBN 119347)
                                         Deputy General Counsel
                                         ANDREW B. KING (FBN 124759)
                                         Assistant General Counsel
                                         EMILY C. PERCIVAL (FBN 119313)*
                                         Attorney to the Governor
                                         EXECUTIVE OFFICE OF THE GOVERNOR
                                         The Capitol, PL-5
                                         400 S. Monroe Street
                                         Tallahassee, FL 32399
                                         Phone: (850) 717-9310
                                         Facsimile: (850) 488-9810
                                         James.Uthmeier@eog.myflorida.com
                                         Joshua.Pratt@eog.myflorida.com
                                         Andrew.King@eog.myflorida.com
                                         Emily.Percival@laspbs.state.fl.us
                                         Gov.Legal@eog.myflorida.com

                                         Counsel for Governor Ron DeSantis

                                         *motion to appear pro hac vice pending




                                           20
Case 9:21-cv-80796-AMC Document 13 Entered on FLSD Docket 06/02/2021 Page 21 of 21




                             CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served

   to all counsel of record through the Court’s CM/ECF system on this 2nd day of June,

   2021.

                                         /s/ Joshua E. Pratt
                                         Deputy General Counsel




                                           21
